Citation Nr: 1433942	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  11-11 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a temporary 100 percent evaluation pursuant to 38 C.F.R. § 4.30 for colon surgery.

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected anxiety disorder, not otherwise specified (NOS).

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected anxiety disorder, NOS.

4.  Entitlement to an evaluation in excess of 30 percent for anxiety disorder, NOS, claimed as posttraumatic stress disorder (PTSD).

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.




REPRESENTATION

Appellant represented by:	John V. Tucker, Attorney at law


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from July 1968 to February 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and January 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the June 2009 rating decision granted service connection for anxiety disorder, NOS (claimed as PTSD).  While the Veteran has subsequently referred to his service-connected condition as PTSD (for which he is not service-connected),  a claim of service connection for one psychiatric disorder is a claim of service connection for all, and the Veteran, as a layperson, lacks the specialized knowledge needed to differentiate between various psychiatric diagnoses.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  For this reason, the Veteran's references to his condition as PTSD is construed as encompassing his service-connected acquired psychiatric condition, which has been identified as anxiety disorder, NOS.

A claim for increased evaluation includes a claim for TDIU, where there is evidence of record regarding unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran contends that no longer works due to his psychiatric condition.  A TDIU claim has therefore been inferred as part and parcel of the ongoing appeal for an increased evaluation for anxiety disorder, NOS, (claimed as PTSD).
 
The Board has reviewed the Veteran's electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.

The issue(s) of entitlement to service connection for hypertension, an increased evaluation for anxiety disorder not otherwise specified (NOS), and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is not shown to have a service-connected disability that has required a period of convalescence following treatment. 

2.  The Veteran's currently diagnosed sleep apnea had its onset in service.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a temporary total evaluation pursuant to 38 C.F.R. § 4.30 for colon surgery have not been met.  38 C.F.R. § 4.30 (2013).

2.  The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a).  

As will be explained below, with regard to the claim for a temporary total evaluation,  there is no legal basis upon which the benefits may be awarded. Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of VCAA have no effect on an appeal where the law and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).

With regard to the issue of service connection for sleep apnea, as the Board is granting the full benefit sought on appeal, no additional discussion of the duty to notify and assist is necessary.

Temporary Total Evaluation

The Veteran is seeking a temporary total disability rating due to convalescence following surgery for his colon condition.  A total rating will be assigned under 38 C.F.R. § 4.30 if treatment of a service-connected disability resulted in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches; or (3) immobilization by cast, without surgery, of one major joint or more.  

In this case, the Veteran is service-connected for anxiety disorder, NOS, tinnitus, and bilateral hearing loss.  Although the Board notes that the Veteran filed a claim in January 2008 for service connection for his colon condition secondary to Agent Orange exposure, it was denied in the June 2009 rating decision, and was not appealed.  As such, since the Veteran's colon condition has never been service-connected, it cannot form the basis of an entitlement to a total disability rating due to convalescence.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (noting that when the law is dispositive of the claim, then the claim must, as a matter of law, be denied because of the absence of legal merit or lack of entitlement under the law).

Service Connection-Sleep Apnea

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  In order to establish service connection the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Veteran contends that service connection is warranted for his sleep apnea.  At his December 2013 Decision Review Officer hearing, he testified that his sleep problems began when he got to Vietnam.  He stated that due to the conditions there he hardly got any sleep and had to sleep with someone else always covering him.  He also stated that his snoring would cause him to wake up suddenly, and he would be tired the next day.  The Veteran also stated that since he returned from Vietnam, he has never gotten a good night sleep and has never consistently gotten eight hours of sleep a night.  

The Board finds that service connection for sleep apnea is warranted.  The record reflects that the Veteran was diagnosed with sleep apnea following a July 2008 VA sleep study.     

While the service treatment records disclose no complaints, treatment, or diagnosis of sleep apnea symptoms, as noted above, the Veteran asserts that his sleep apnea had its onset in service.  The Veteran's contentions are supported by the a buddy statement of a fellow solider, who in a March 2012 statement, explained that he and the Veteran were living and sleeping in an open building and that the Veteran was one of the fellow soldiers who snored "ungodly."  He stated that he would tell the Veteran to change positions to try and quiet him so that he could sleep, but that the Veteran continued to snore.  

In a May 2012 VA Sleep/Pulmonary treatment record, an Advanced Registered Nurse Practioner (ARNP) who was treating the Veteran, noted that she reviewed the March 2012 buddy statement.  She stated that the Veteran may well have had sleep apnea during service as significant snoring can be an indication of sleep apnea, and that the Veteran is of slender build, and most likely did not develop sleep apnea after service.  The ARNP then opined that it was more likely than not that the Veteran had sleep apnea during his years in military service.

The Board acknowledges that an April 2011 VA examiner rendered a negative nexus opinion.  However, the examiner only offered an opinion regarding secondary service connection, whether sleep apnea was due to the Veteran's service-connected anxiety disorder, NOS, and did not consider whether service connection was warranted on a direct basis.  

The Veteran is competent to report that he first began to have problems relating to sleeping when he was in service.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Also, there is no basis in the record to question the credibility of his statements.  The buddy statement submitted is also considered competent and credible and supports the Veteran's contentions of experiencing problems relating to sleeping while in service.  The May 2012 opinion offers further support that the symptoms the Veteran experienced while in service are related to his current sleep apnea.  As a result, while the Veteran's sleep apnea was diagnosed after discharge, the evidence establishes that the disease was incurred in service.  Accordingly, entitlement to service connection for sleep apnea is granted. 





ORDER

A temporary 100 percent evaluation pursuant to 38 C.F.R. § 4.30 for colon surgery is denied.

Service connection for sleep apnea is granted.


REMAND

Service Connection for Hypertension

The record reflects that the Veteran underwent a VA examination in April 2011.   The examiner opined that the Veteran's hypertension was not due to his service-connected anxiety disorder, NOS, but did not provide an opinion as to the direct service connection component of the Veteran's claims for service connection.  When determining whether service connection is warranted, all theories of entitlement, direct, presumptive and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).

In light of the foregoing, the Board finds that the April 2011 VA examination is inadequate.  A new examinations is necessary on remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).

Increased Rating for Anxiety Disorder, NOS, claimed as PTSD

In conjunction with his claim for an increased rating, the Veteran was last afforded a VA examination in August 2011 to assess the current level of severity of his anxiety disorder, NOS.  However, at his December 2013 DRO hearing, the Veteran stated that he likes isolation, does not want to be around people, and no longer sees his children.  Also, in an April 2014 statement, the Veteran stated that he could not concentrate, and that he would have aggressive outbursts, including wanting to shoot a co-worker because he felt that he was telling lies about him.  Accordingly, in light of the Veteran's allegations of worsening of psychiatric symptoms, the Board finds that a contemporaneous VA examination is warranted to determine the current severity of the Veteran's anxiety disorder, NOS.  Littke v. Derwinski, 1 Vet. App. 90, 92 (1990); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).

TDIU

Since the Veteran's appeal for an increased rating and for service connection may affect his eligibility for a TDIU under 38 C.F.R. § 4.16(a), the Board finds that the claim of entitlement to a TDIU is inextricably intertwined with the claims being remanded by the Board.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a significant impact on a Veteran's claim for the second issue).  As part of the already necessary VA mental disorders examination, findings related to the impact of the service-connected anxiety disorder on employment, should be obtained to assist with the adjudication of the TDIU claim.

Moreover, the Veteran has not yet been provided with appropriate notice and assistance under the VCAA.  As such, the Veteran should be provided with appropriate TDIU notice on remand and the claim should be fully developed, to include asking the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice and assistance regarding the issue of entitlement to TDIU.  Specifically, the Veteran should be informed as to the information and evidence necessary to substantiate his claim for TDIU, including which evidence, if any, the Veteran is expected to obtain and submit, and which evidence will be obtained by VA.  The Veteran should also be asked to complete and submit a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability.

2.  Schedule the Veteran for a VA hypertension examination to determine the nature and etiology of the Veteran's hypertension.  The complete claims folder (i.e., both the Veteran's Virtual VA and VBMS eFolder) must be reviewed in conjunction with the examination, and the examiner must clearly state that such was accomplished.  Any testing deemed warranted should be accomplished.  All indicated tests and studies should be performed.

The examiner should address the following:

(a) The examiner should provide an opinion as to whether it at least as likely as not (a probability of 50 percent or greater) that currently diagnosed hypertension had its onset in active duty service.  The examiner should specify, to the extent possible, the date of onset of hypertension, if not during service.

(b) The examiner should also provide an opinion as to whether it at least as likely as not that currently diagnosed hypertension was caused or aggravated (worsened beyond the natural progression) by the Veteran's service-connected anxiety disorder, NOS.  If aggravation is found, the examiner must assess the baseline level of severity of hypertension based on the evidence of record and the current level of severity.  

The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.

3.  Schedule the Veteran for a VA mental disorders examination to determine the nature and current level of severity of his service-connected anxiety disorder, NOS.  The entire claims folder (i.e., both the Veteran's Virtual VA and VBMS eFolder) must be made available to and reviewed by the examiner.  The examiner should fully set forth all current complaints, pertinent clinical findings, and diagnoses.  A complete medical history should be elicited.

The examiner should identify all other currently diagnosed psychiatric disorders.  If the examiner determines that the Veteran has other non-service connected psychiatric disabilities, indicate whether any symptoms associated with other diagnoses are distinguishable from the Veteran's service-connected anxiety disorder, NOS. Clearly identify any such symptoms that are not associated with the Veteran's service-connected anxiety disorder, NOS. 

The examiner is requested to give an opinion as to whether it is at least as likely as not (50 percent probability or greater) that service-connected anxiety disorder, NOS precludes the Veteran from engaging in a substantially gainful occupation, consistent with his education and occupational background.  The examiner must specifically comment on the impact of anxiety disorder NOS, on the Veteran's occupational functioning.  

The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.

4.  After undertaking any other development deemed appropriate, the RO should readjudicate the issues on appeal, to include TDIU.  If any benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


